Filed pursuant to Rule 433 Dated April 23, 2008 Relating to Pricing Supplement No. 641 dated April 23, 2008 to Registration Statement No. 333-131266 Global Medium-Term Notes, Series F Fixed Rate Senior Notes Due 2015 Issuer: Morgan Stanley Principal Amount: $1,500,000,000 Maturity Date: April 28, 2015 Trade Date: April 23, 2008 Original Issue Date (Settlement): April 28, 2008 Interest Accrual Date: April 28, 2008 Issue Price (Price to Public): 99.876% Agents’ Commission: 0.40% All-in Price: 99.476% Net Proceeds to Issuer: $1,492,140,000 Interest Rate: 6.00% per annum Interest Payment Period: Semi-annual Interest Payment Dates: Each April 28 and October 28, commencing October 28, 2008 Day Count Convention: 30/360 Specified Currency: U.S. Dollars (“$”) Minimum Denomination: $100,000 and integral multiples of $1,000 in excess thereof Business Day: New York CUSIP: 61747YCE3 ISIN: US61747YCE32 Issuer Ratings: Aa3 (Moody’s) / AA- (Standard & Poor’s) / AA- (Fitch) (Negative / Negative / Negative) Agents: Morgan Stanley & Co. Incorporated and such other agents as shall be named in the above-referenced Pricing Supplement Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offerings will arrange to send you the prospectus if you request it by calling toll free 1-866-718-1649. Amendment No. 1 to Prospectus Supplement Dated July 24, 2007 Prospectus
